Title: From George Washington to Captain David Hopkins, 2 January 1778
From: Washington, George
To: Hopkins, David



Sir.
Hd Qrs [Valley Forge] Jany 2d 1778.

Being appointed by Colo. Moylan to procure cloathing & accoutrements for the Regt against the ensuing Campaign, you are to repair immediately to Boston as the most probable place of furnishing yourself. Upon your arrival you will see Major Blackden, who has similar instructions with these, & with him you will determine on your manner of proceeding on this business, that you may not by any means interfere with each other. In order that you may effect the purport of [your] errand there the better, I have written a Letter to Genl Heath, through whom you are to apply to the persons purchasing cloathing for continental use, and of them you will receive the necessary quantity. which done you will either forward the Articles in the state you receive them, or have them made up as you see proper, & most for the Benefit of the regt.
The Articles of Boots Sadlery &c. you are to contract for yourself, & Genl Heath will furnish you with the money.
If the Continental Agents should not have the kind of Cloathing necessary & suitable to your purpose, you are to purchase them yourself, on the Best terms you can, and apply to Genl Heath for the amount.
That you may not be imposed upon on the one hand, or tend to raise the prices of goods on the other by giving more than is usual, you will apply to the Continental agents for advice & direction in this matter.
Altho’ I have mention’d Boston as the principal place from whence you may expect to draw your supplies, you are not to overlook the different Towns in Connecticut in many of which Sadlery especially is to be obtained.

You must be so well convinced of the necessity & advantage of being early in the Field, that I need not urge you to exert yourself in procuring the things necessary for that purpose.
